Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered July 12, 2006. The order, among other things, granted that part of plaintiffs’ motion to vacate and cancel the mechanic’s lien filed by defendant DDS Engineers, LLP and directed the County Clerk to vacate and cancel that lien.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Pino v Harnischfeger (42 AD3d 980 [2007]). Present — Gorski, J.E, Smith, Centra, Lunn and Fahey, JJ.